          Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 1 of 150



1     TIFFANY CHEUNG (BAR NO. 211497)
      TCheung@mofo.com
2     MARK DAVID MCPHERSON (BAR NO. 307951)
      MMcPherson@mofo.com
3     MICHAEL BURSHTEYN (BAR NO. 295320)
      MBurshteyn@mofo.com
4     THOMAS B. DAVIDSON (BAR NO. 327776)
      TDavidson@mofo.com
5     MORRISON & FOERSTER LLP
      425 Market Street
6     San Francisco, CA 94105-2482
      Telephone: 415.268.7000
7     Facsimile: 415.268.7522

8     Attorneys for Defendants
      ROBINHOOD FINANCIAL LLC AND ROBINHOOD
9     SECURITIES, LLC

10                                UNITED STATES DISTRICT COURT

11                             NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN JOSE DIVISION

13
14    SIDDHARTH MEHTA, individually and on behalf            Case No.      ________________
      of all other similarly situated individuals,
15                                                           DEFENDANTS ROBINHOOD
                            Plaintiff,                       FINANCIAL LLC AND
16                                                           ROBINHOOD SECURITIES,
             vs.                                             LLC’S NOTICE OF REMOVAL
17
      ROBINHOOD FINANCIAL LLC; ROBINHOOD
18    SECURITIES, LLC; and DOES 1 to 10,
19                          Defendants.
20
21
22
23
24
25
26
27
28

            DEFENDANTS ROBINHOOD FINANCIAL LLC AND ROBINHOOD SECURITIES, LLC’S NOTICE OF REMOVAL
     CASE NO.:
     sf-4410264
          Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 2 of 150



1              TO THE CLERK OF THE UNITED STATES DISTRICT COURT, NORTHERN

2    DISTRICT OF CALIFORNIA:

3              PLEASE TAKE NOTICE that Defendants Robinhood Financial LLC and Robinhood

4    Securities, LLC (the “Robinhood Defendants”) hereby remove this action from the Superior

5    Court of California, County of Santa Clara, to the United States District Court for the Northern

6    District of California, pursuant to 28 U.S.C. §§ 1332, 1441, 1446 and 1453.

7              I.    PROCEDURAL HISTORY AND TIMELINESS OF REMOVAL
8              1.    On January 8, 2021, Plaintiff Siddharth Mehta (“Plaintiff”) filed a civil action in

9    the Superior Court of California, County of Santa Clara, entitled Mehta v. Robinhood Financial

10   LLC; Robinhood Securities, LLC; and DOES 1-10, Case No. 21CV375167 (the “Action” or the

11   “State Court Action”). True and accurate copies of all process, pleadings, and orders served on

12   Defendants in the State Court Action are attached as Exhibit A.

13             2.    In Plaintiff’s Complaint, he purports to assert claims against the Robinhood

14   Defendants on behalf of himself and a nationwide class of other Robinhood customers who are

15   allegedly similarly situated to Plaintiff.

16             3.    Defendants have not pled, answered, or otherwise appeared in the State Court

17   Action.

18             4.    Plaintiff served the Complaint upon the Robinhood Defendants pursuant to

19   California Code of Civil Procedure § 416.40. Service was complete as to the Robinhood

20   Defendants on January 11, 2021. The Robinhood Defendants’ removal notice is timely, having

21   been filed within 30 days after the service of the Summons and Complaint upon them. See 28

22   U.S.C. § 1446(b) (removal is timely if filed within 30 days of defendant’s receipt of the

23   pleading).

24             II.   PROCEDURAL REQUIREMENTS
25             5.    Defendants will promptly serve a copy of this Notice on counsel for Plaintiff, and

26   will file a copy of this Notice with the Clerk of the Superior Court of California, County of Santa

27   Clara, pursuant to 28 U.S.C. § 1446(d).

28
                                                       1
            DEFENDANTS ROBINHOOD FINANCIAL LLC AND ROBINHOOD SECURITIES, LLC’S NOTICE OF REMOVAL
     sf-4410264
          Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 3 of 150



1           6.      Unanimous consent of the defendants to removal is not required where, as here,

2    removal is based on the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. §§ 1332(d) and

3    1453(b). 28 U.S.C.A. § 1453 (“A class action may be removed to a district court of the United

4    States in accordance with section 1446 …, without regard to whether any defendant is a citizen of

5    the State in which the action is brought, except that such action may be removed by any defendant

6    without the consent of all defendants”) (emphasis added). 1

7           III.    INTRADISTRICT ASSIGNMENT
8           7.      Assignment of this action to the San Jose Division of the United States District

9    Court for the Northern District of California is appropriate because this action was originally filed

10   in the Superior Court of California, County of Santa Clara. See 28 U.S.C. § 1446(a) (notice of

11   removal to be filed in “district and division within which such action is pending”).

12          IV.     BASIS FOR REMOVAL JURISDICTION
13          8.      This Court has original jurisdiction pursuant to 28 U.S.C. § 1332(d), as amended

14   by the Class Action Fairness Act of 2005 (“CAFA”). As alleged, (i) this is a putative class action

15   with a potential class of 100 or more members; (ii) the matter in controversy exceeds $5 million,

16   exclusive of interest and costs, under Plaintiff’s theory of recovery; and (iii) minimum diversity is

17   satisfied. 28 U.S.C. § 1332(d)(2). Removal is therefore authorized by 28 U.S.C. § 1441.

18          9.      Covered Class Action. Plaintiff purports to bring a class action on behalf of “[a]ll

19   Robinhood customers whose accounts were accessed by unauthorized users from January 1, 2020

20   to October 16, 2020,” as well as a subclass comprising “[a]ll Class members who suffered direct

21   losses due to unauthorized activity and were not compensated in full by Robinhood for said

22   losses.” (Ex. A, Compl. ¶ 33.) This action meets the CAFA definition of a class action, which is

23   “any civil action filed under rule 23 of the Federal Rules of Civil Procedure or similar State

24
     1
      Nevertheless, all defendants properly named and served in this Action do consent to removal.
25   By signing this removal together, the Robinhood Defendants consent to removal. Because the
26   other defendants, named as Does 1 through 10, are unknown and sued under fictitious names,
     their consent would not be required even if unanimous consent were required. Baker v. Wells
27   Fargo Bank, N.A., No. 116CV01943LJOEPG, 2017 WL 931879, at *3 (E.D. Cal. Mar. 9, 2017)
     (“The consent of the remaining defendants, all of whom are unknown or fictitious, was not
28   required for removal, under the plain language of the removal statute.”).
                                                      2
            DEFENDANTS ROBINHOOD FINANCIAL LLC AND ROBINHOOD SECURITIES, LLC’S NOTICE OF REMOVAL
     sf-4410264
          Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 4 of 150



1    statute or rule of judicial procedure[.]” 28 U.S.C. §§ 1332(d)(1)(B), 1453(a) & (b). Moreover,

2    Plaintiff alleges that “approximately 2,000 Robinhood customers were subject to unauthorized

3    use of their accounts.” (Ex. A, Compl. ¶ 36.) Accordingly, based on Plaintiff’s allegations, the

4    aggregate number of class members is greater than 100 persons for purposes of 28 U.S.C.

5    § 1332(d)(5)(B).

6           10.     Diversity. The minimal diversity standard of CAFA is met if any defendant is a

7    citizen of a state different from any member of the putative class of plaintiffs. 28 U.S.C.

8    § 1332(d)(2)(A). As of the date the Complaint was filed in Santa Clara County Superior Court

9    and as of the date of this removal, the Robinhood Defendants are LLCs organized in Delaware.

10   The Robinhood Defendants’ principal places of business are in California. For purposes of

11   determining diversity in this CAFA-based removal, therefore, the Robinhood Defendants are

12   considered citizens of Delaware and California. 28 U.S.C. § 1332(d)(10) (“For purposes of this

13   subsection [subsection (d), diversity jurisdiction under CAFA] and section 1453 [removal under

14   CAFA], an unincorporated association shall be deemed to be a citizen of the State where it has its

15   principal place of business and the State under whose laws it is organized.”); see also Ferrell v.

16   Express Check Advance of SC LLC, 591 F.3d 698 (4th Cir. 2010) (holding that an LLC is an

17   “unincorporated association” within the meaning of § 1332(d)(10) “and therefore is a citizen of

18   the State under whose laws it is organized and the State where it has its principal place of

19   business.”); Ramirez v. Carefusion Res., LLC, No. 18-CV-2852-BEN-MSB, 2019 WL 2897902,

20   at *1–2 (S.D. Cal. July 5, 2019) (holding, based on § 1332(d)(10), that “for purposes of CAFA,”

21   an LLC is a “citizen of the State where it has its principal place of business and the State under

22   whose laws it is organized,” and noting that Ferrell is consistent with guidance from and within

23   the Ninth Circuit). The putative class here purports to cover citizens anywhere, including states

24   other than California and Delaware. (Compl. ¶ 33.) Because Robinhood has customers in all 50

25   states, and because the Robinhood Defendants are citizens of only Delaware and California (for

26   diversity purposes), this action satisfies the diversity requirements of CAFA, 28 U.S.C.

27   § 1332(d)(2)(A).

28
                                                      3
            DEFENDANTS ROBINHOOD FINANCIAL LLC AND ROBINHOOD SECURITIES, LLC’S NOTICE OF REMOVAL
     sf-4410264
          Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 5 of 150



1           11.     Amount in Controversy—General Standard. Pursuant to 28 U.S.C. § 1332, this

2    Court has “original jurisdiction of any civil action in which the matter in controversy exceeds the

3    sum or value of $5,000,000, exclusive of interest and costs, and is a class action” meeting

4    minimal diversity requirements. 28 U.S.C. § 1332(d)(2). As provided in 28 U.S.C. § 1332(d)(6),

5    “[i]n any class action, the claims of the individual class members shall be aggregated to determine

6    whether the matter in controversy exceeds the sum or value of $5,000,000, exclusive of interest

7    and costs.”

8           12.     A defendant’s “notice of removal need not contain evidentiary submissions[,] but

9    only plausible allegations” based on “reasonable assumptions.” Salter v. Quality Carriers, Inc.,

10   974 F.3d 959, 963 (9th Cir. 2020) (vacating district court order remanding a case where

11   defendant’s allegations that the $5,000,000 jurisdictional threshold had been met were based on

12   “reasonable assumptions[,]” even without “evidence”) (quotations omitted). A defendant “may

13   simply allege or assert that the jurisdictional threshold has been met” in its removal notice to

14   satisfy the amount in controversy jurisdictional threshold. Id. at 964 (citing Dart Cherokee Basin

15   Operating Co., LLC v. Owens, 574 U.S. 81, 88-89 (2014)).

16          13.     Amount in Controversy—Restitution and Damages. Here, the matter in

17   controversy exceeds $5,000,000, based on Plaintiff’s allegations. The Complaint seeks to hold the

18   Robinhood Defendants, which Plaintiff describes as providing “a securities trading platform”

19   (Compl. ¶ 3), liable for losses that Robinhood customers allegedly sustained when their accounts

20   were allegedly accessed by unauthorized actors—not by anyone at Robinhood, but by unnamed

21   third parties. (Id. ¶ 4.) Plaintiff seeks remedies for eight causes of action in connection with the

22   Robinhood Defendants’ alleged conduct: (1) negligence; (2) breach of contract; (3) violation of

23   the California Consumer Privacy Act (“CCPA”); (4) violation of the Customer Records Act

24   (“CRA”); (5) violation of California’s Consumer Legal Remedies Act (“CLRA”); (6) violation of

25   the California Constitution’s Right to Privacy; (7) violation of the Unfair Competition Law

26   (“UCL”); and (8) violation of the False Advertising Law (“FAL”). (Compl. ¶¶ 42-100.)

27
28
                                                       4
            DEFENDANTS ROBINHOOD FINANCIAL LLC AND ROBINHOOD SECURITIES, LLC’S NOTICE OF REMOVAL
     sf-4410264
          Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 6 of 150



1           14.       While the Robinhood Defendants do not concede that they are liable to Plaintiff or

2    the purported class in any amount, or at all, 2 a reasonable reading of the relief sought in

3    connection with these claims demonstrates that the matter in controversy exceeds the sum or

4    value of $5,000,000 for purposes of removal. Plaintiff alleges that the Robinhood Defendants

5    allegedly “cost Robinhood’s customers millions of dollars,” and that customers “[a]s a

6    consequence . . . collectively lost millions of dollars.” (Compl. ¶¶ 4, 18.) Beyond these allegations

7    of direct costs, Plaintiff also alleges that putative class members suffered “harms and losses”

8    including “the loss of control over the use of their identity, harm to their constitutional right to

9    privacy, lost time . . ., the need for future expenses and time dedicated to the recovery and

10   protection of further loss, and privacy injuries associated with having their sensitive personal and

11   financial information disclosed.” (Compl. ¶¶ 46, 52.) The Complaint seeks restitution and

12   damages redressing these alleged losses. (Compl. Prayer for Relief ¶¶ 4-5.)

13          15.       Amount in Controversy—Statutory Damages. In addition to restitution and

14   damages, Plaintiff seeks statutory damages under the CCPA. (Compl. ¶ 58 & Prayer for Relief

15   ¶ 6.) Where alleged violations of the CCPA have been proven and have not been cured, the

16   CCPA authorizes statutory damages between $100 and $750 “per consumer per incident or actual

17   damages, whichever is greater.” Cal. Civ. Code § 1798.150(a)(1)(A). Thus, Plaintiff’s request for

18   such statutory damages could potentially add hundreds of thousands of dollars to the amount in

19   controversy.

20          16.       Amount in Controversy—Attorneys’ Fees. Plaintiff also seeks an award of

21   attorneys’ fees in an unspecified amount. (Compl. ¶¶ 78, 92, 100 & Prayer for Relief ¶ 8.) This

22   request should also be included in determining the amount in controversy. See Fritsch v. Swift

23   Transp. Co. of Arizona, LLC, 899 F.3d 785, 793 (9th Cir. 2018) (reversing remand and holding

24   that “attorneys’ fees are at stake in the litigation, and must be included in the amount in

25   controversy”).

26
27   2
      This Notice of Removal is based on the allegations in the Complaint, and is filed subject to and
     with full reservation of rights. No admission of fact, law, or liability is intended by this Notice of
28   Removal, and all defenses, motions, and pleas are expressly reserved.
                                                        5
            DEFENDANTS ROBINHOOD FINANCIAL LLC AND ROBINHOOD SECURITIES, LLC’S NOTICE OF REMOVAL
     sf-4410264
          Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 7 of 150



1           17.     Amount in Controversy—Injunctive Relief. Plaintiff also seeks wide-ranging

2    injunctive relief. While Plaintiff does not specify exactly what he requests, the Complaint’s

3    description of the injunctive relief sought includes an injunction against the Robinhood

4    Defendants “continuing the unlawful practices as set forth herein, including but not limited to

5    making ongoing false representations regarding the nature and quality of their data security” and

6    requiring the Robinhood Defendants to “fully compensate customer losses due to unauthorized

7    use.” (Compl. Prayer for Relief ¶ 3.) The “value of the requested injunctive relief” to the

8    Robinhood Defendants or the putative class should also be considered in evaluating the amount in

9    controversy. See, e.g., Platt v. Moore, No. CV-16-08262-PCT-BSB, 2019 WL 10248681, at *12

10   (D. Ariz. Feb. 26, 2019) (citing Int’l Padi, Inc. v. Diverlink, Nos. 03-56478, 03-56788, 2005 WL

11   1635347, at *1 (9th Cir. July 13, 2005) (denying motion for remand)); Lokey v. CVS Pharmacy,

12   Inc., No. 20-CV-04782-LB, 2020 WL 5569705, at *5 (N.D. Cal. Sept. 17, 2020) (noting that “[i]t

13   is proper under CAFA to consider the defendant’s cost of compliance with an injunction just as it

14   is proper to consider the plaintiff’s benefit from the injunction”). The significant costs of the

15   wide-ranging injunctive relief Plaintiff seeks in the Complaint must also be considered in

16   evaluating the amount in controversy.

17          18.     Regardless of whether Plaintiff is entitled to any of the requested relief—which the

18   Robinhood Defendants dispute—Plaintiff’s requests for relief consisting of compensatory

19   damages and restitution, statutory damages, attorneys’ fees, and injunctive relief, taken together,

20   satisfy the amount in controversy requirement for removal. See, e.g., Rahmatullah v. Charter

21   Commc’ns, LLC, No. EDCV20354PSGSPX, 2020 WL 4014746, at *5 (C.D. Cal. July 15, 2020)

22   (denying motion to remand) (noting that the amount in controversy “reflects the maximum

23   recovery [a] plaintiff could reasonably recover” inclusive of “all amounts at stake” regardless of

24   “whatever the likelihood that [the plaintiff] will actually recover them” (citation omitted and

25   emphasis amended)). All of the forms of relief Plaintiff seeks, taken together, satisfy the $5

26   million amount in controversy requirement under 28 U.S.C. § 1332(d).

27          19.     No CAFA Exclusions. Defendants are not aware of any exclusion to removal

28   jurisdiction recognized by 28 U.S.C. § 1332(d) that applies in this action.
                                                       6
            DEFENDANTS ROBINHOOD FINANCIAL LLC AND ROBINHOOD SECURITIES, LLC’S NOTICE OF REMOVAL
     sf-4410264
          Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 8 of 150



1           Accordingly, the Robinhood Defendants respectfully submit that this action is properly

2    removed pursuant to the Class Action Fairness Act.

3
      Dated:     February 9, 2021                 TIFFANY CHEUNG
4                                                 MORRISON & FOERSTER LLP
5
6                                                 By: /s/ Tiffany Cheung
                                                          Tiffany Cheung
7
                                                          Attorneys for Defendants
8                                                         ROBINHOOD FINANCIAL LLC
                                                          ROBINHOOD SECURITIES, LLC
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    7
            DEFENDANTS ROBINHOOD FINANCIAL LLC AND ROBINHOOD SECURITIES, LLC’S NOTICE OF REMOVAL
     sf-4410264
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 9 of 150




             EXHIBIT A
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 10 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 11 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 12 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 13 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 14 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 15 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 16 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 17 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 18 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 19 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 20 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 21 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 22 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 23 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 24 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 25 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 26 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 27 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 28 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 29 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 30 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 31 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 32 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 33 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 34 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 35 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 36 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 37 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 38 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 39 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 40 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 41 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 42 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 43 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 44 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 45 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 46 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 47 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 48 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 49 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 50 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 51 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 52 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 53 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 54 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 55 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 56 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 57 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 58 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 59 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 60 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 61 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 62 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 63 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 64 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 65 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 66 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 67 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 68 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 69 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 70 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 71 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 72 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 73 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 74 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 75 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 76 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 77 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 78 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 79 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 80 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 81 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 82 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 83 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 84 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 85 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 86 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 87 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 88 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 89 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 90 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 91 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 92 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 93 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 94 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 95 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 96 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 97 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 98 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 99 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 100 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 101 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 102 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 103 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 104 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 105 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 106 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 107 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 108 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 109 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 110 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 111 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 112 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 113 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 114 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 115 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 116 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 117 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 118 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 119 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 120 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 121 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 122 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 123 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 124 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 125 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 126 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 127 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 128 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 129 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 130 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 131 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 132 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 133 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 134 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 135 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 136 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 137 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 138 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 139 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 140 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 141 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 142 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 143 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 144 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 145 of 150
Case 3:21-cv-01013 Document 1 Filed 02/09/21 Page 146 of 150
                                                                                                21CV375167
                                           Case 3:21-cv-01013 Document   1 Filed 02/09/21 Page 147 of 150
                                                                  Santa Clara —                                Civil


Attorney or Faro) wirhour Attorney:                                                                                                                                     For Court Use Orﬁystem Systam
        Kevin Osborne, Esq., Bar #261367
        Erickson Kramer Osborne
        185       Howard            Street                                                                                                   Electro ically Filed
        San Francisco, CA 94105                                                                                                              by Sup rior Court of CA,
 Telephone No:     4 l 5-635-0631                                    FAXNo: 415-599-8088                                                     County of Santa Clara,
                                                                                                                            Na:
                                                                                                     Ref N0. or      File
                                                                                                                                             on 1/22'2021 1:12 PM
Alforneyfor: Plaintiff
                                                                                                                                             Review d By: System System
Insert            name ofCourr‘ and Judicial            Distric!   and Branch Court:
                                                                                                                                             Case #21 CV3751 67
        Santa Clara County Superior Court
                                                                                                                                             Envelope: 5694760
Plaintiff            Siddharth Mehta
Defendant:               Robinhood Financial LLC.                    et al.

                   PROOF OF SERVICE                                           Hearing Dale:                     Time:                    DepI/Div:       Case Number:

                  Summons                  & Complaint                                                                                                    21CV375167
N   .    At the time ofsen/ice                 I   was    a1 least    l8 years ofage and not a party            to this action.



N   .    I    served copies ofthe               Summons            & Complaint;      Civil Lawsuit Notice; Civil             Case Cover Sheet.


3.       a.       Party served:                                                           Robinhood    Securities,          LLC
         b.   Person served:                                                              Jennifer Lee, Person Authorized to Accept


4.       Address where the party was served:                                              URS   Agents   Inc.

                                                                                          7801 Folsom Blvd, Suite 202
                                                                                          Sacramento,    CA     95826
5.       I   served the parry:
         a.   by personal service.                  I   personally delivered the documents listed               in     item 2 to the party or person authorized to receive
              process for the party (1) on:                    Mom,     Jan. ll,   202i (2)   at:   2:10PM

6.       The ”Notice                to the   Person Served" (on (he Summons) was completed asfollows:
             on behalfof: Robinhood Securities, LLC
             Under CCP 4 6.40 (association or pannership)
                                       l




7.       Person          Who Served Papers:                                                                                                Recoverablc Cost Per   CCP   1033.5(a)(4)(B)

             a.   John M.           Adams                                                                 d.     The Feefor Service was:                  $6] .00


                                     1500     W
                                            El Camilla Avenue #510                    ,
                                                                                                          e.     I   am: (3) registered California process server
                                                                                                                                         Independent Contractor
                                     Sacramento CA 95833   i
                                                                                                                                  (t)


                                                                                                                                  (ii)   Regislration N0..‘          2014-45
                                     855_5VALPR0’ Fax (866) 900_4665
        valpro
         uuml M
        AI           v   Iwu   v»
                                     www.ValproAttorneyServices.com                                                               (m)    COMO”                       sacramento




8.       I declare under penalty ofperjury under the la ws 0fthe State 0f California that thefaregoing                                                   i.   true   am! correct.

         Date: Mon, Jan. l l, 2021


                                                                                                                                                          ‘J°     M' Adams)
    Ruugﬂfﬁb‘ﬂa‘fﬁz'tﬂfm’fﬂnﬁﬁ’rSﬂI$007                                                       Emﬁﬁs ‘5 $5}; £5                                                                            keasb.33521
                                                                                                    21CV375167
                                            Case 3:21-cv-01013 Document   1 Filed 02/09/21 Page 148 of 150
                                                                   Santa Clara —                                   Civil


Allamey or Party without Attorney:                                                                                                                                              For Cour! Use   OMStem   Systém
        Kevin Osborne, Esq., Bar #261367
        Erickson Kramer Osborne                                                                                                                                  _                .


        I   85 Howard Street                                                                                                                        Electronically FIled
        San Francisco, CA 94105                                                                                                                     by Sup erior Court Of CA,
Telephone No:      415-635-0631                                          FAXNo: 415-599-8088                                                        county Of santa Clara,
                                                                                                         Ref No- or      File     ~H-               on 1/22/2021 1:12 PM
Arlorneyfar: Plamtlff

lnserl
                                 _     .




                      name ofCourr, and Judicial            District   and Branch Court:
                                                                                                                                                    pmd
                                                                                                                                                    Ic‘ase
                                                                                                                                                               By. System System
                                                                                                                                                             #91 CV3751 67
        Santa Clara County Superior Court
Plaintiff.-              Siddharth Mehta
                                                                                                                                                   mge. 5694760
Defendant.-                Robinhood Financial LLC.                      et al.

                       PROOF OF SERVICE                                           Hearing Dale:                     Ti   me   :                 Dept/Div:       Case Number:

                      Summons & Complaint                                                                                                                        2   l   CV375 671



\   .       At the time ofservice               I   was       at least    18 years ofage and not a parry to               this action.



E"           l    served copies ofthe            Summons               & Complaint;      Civil Lawsuit Notice; Civil               Case Cover Sheet.


3.          a.    Parmservea':                                                                Robinhood Financial                 LLC
            b.    Person served:                                                              Jennifer Lee, Person Authorized t0 Accept


4.          Address where the party was served:                                               URS Agents     lnc.

                                                                                              780l Folsom Blvd, Suite 202
                                                                                              Sacramento,    CA      95826
5.          l    served the parry:
            a.    by personal service.                  l   personally delivered the documents listed               in    item 2 to the party or person authorized to receive
                  process for the party (l) on: Mon., Jan. 1|, 2021 (2)                           at:   2:10PM

6.           The "Notice             lo the   Person Served" (on the Summons) was completed asfollows:
                 on behalfof:              Robinhood Financial LLC
                 Under CCP 416.40 (association or partnership)

7.          Person          Who Served Papers:                                                                                                    Recoverablc Cost Per    CCP   1033,5(a)(4)(B)

                 a.   John M. Adams                                                                           d.         Tlte     Feefor Service was:            $ 1 01 .00


                                     1500      W
                                             El Camino Avenue #510
                                                    -
                                                                                          ,
                                                                                                              e.     I    am: (3) registered California process server
                                                                                                                                                Independent Contractor
                                     Sacramento, CA 95833                                                                               (I)


                                                                                                                                        (1'!)   Registration No.3           2014-45
                                     855_5VALPRO’ Fax (866) 900_4665
            valprg
             Inwu v“
            AI             um.       WWW.ValproAttorneyServices.com                                                                     (iii)    COMO”                      sacramento




8.           I declare under penalty                        ofperjmy under the          Ia ws aftlze State   of California that tlteforegaing                   is       ue am! correct.

             Date: Mon, Jan. II, 2021



    Rule         JW§W§§Y$ 'keF‘"Jnn$9§iql$oo7                                                     £39305]?E      E1351}; 155::                                                                    keosb.33520
                                                                                                 21 CV3751 67
                                         Case 3:21-cv-01013 Document   1 Filed 02/09/21 Page 149 of 150
                                                                Santa Clara —                                      Civil


 Allorney or Parry wilhoul Attorney:                                                                                                                                        Far Cour! Use Only
      Kevin Osborne, Esq., Bar #261367
      Erickson Kramer Osborne
      185        Howard        Street                                                                                                            Electrohically Filed
      San Francisco,                CA    94105                                                                                                  by Superior Court of CA,
 Telephone N0: 4               l   5-635-063    1                    FAXNa: 4 l5-599-8088                                                        County of Santa Clara,
                                                                                                       Ref No. or        File   Na:              on 1/22!2021 1:12 PM
 Allorneyfor: Plaintiff
                                                                                                                                                 Rewewfd   By: R. Walker
 lnserl         name ofCom-I. and Judicia/              District   and Branch Court:
                                                                                                                                                 Case    CV3751 67
                                                                                                                                                         #:.1
      Santa Clara County Superior Court
                                                                                                                                                 Envelope: 5694760
 Plaintiff:        Siddharth Mehta
 Defendant:          Robinhood Financial LLC‘                        et al.

                 PROOF 0F SERVICE                                             Hearing Dare:                        Time:                     DepI/Div:         Case Number:

                                   Summons                                                                                                                      21CV375167
N.     AI the lime Qfxewice                 I   was       at least    [Syears ofage and n0! a party                to this action.


Ix)
       I        served copies of the         Summons; Order Deeming Case Complex and Slaying Discovery and Responsive Pleading Deadline; General
       Order Re: Covid-l9; Complex Civil Guidelines


       a.       Parowerved:                                                              Robinhood       Financial,             LLC
       b.       Person served:                                                           Jennifer Lee, Person Authorized to Accept


4.     Address where the party was served:                                               URS    Agents     lnc.

                                                                                         7801 Folsom Blvd, Suite 202
                                                                                         Sacramento,      CA        95826
5.     l    served the party:
       a.       by personal service.                I   personally delivered the documents listed                   in    item 2 to the party or person authorized to receive
                process for the party (l)on: Thu., Jan. 21, 2021 (2)                          at: 2:   10PM

       The "Natice Io the                 Perwn Served"              (0n the    Summons) was completed asfollows:
           on behalfof: Robinhood Financial. LLC
           Under CCP 4 6.40 (association or partnership)
                                     l




7.     Person            Who Served Papers:                                                                                                    Recoverable Cost Pcr   CCP    l033.5(a)(4)(B)

           a.    John M. Adams                                                                                d.     The Feefor Service was:

                                                                                                              e.     l   am: (3) registered Califomia process seryer
                                   1500 W. El Camino Avenue, #510
                                                                                                                                             IndependemContractor
                                   Sacramento, CA 95833
                                                                                                                                      (i)


                                                                                                                                      (ii)   Registration Na."             20 4-45
                                                                                                                                                                              l

                                   855—5VALPRO, Fax (866) 900-4665
      Valpro
      AImmv n
           Iv       \I   nvu       wmv.ValproAttorneyServices.com                                                                     (in)   County:                       Sacramento




8.     1 (lecture under penalty ofperjury under the laws afthe State 0f California that theforego                                                          g   is   true   am! correct.

       Date: Thu, Jun. 2], 2021



                                                                                               PROOg‘gIﬁ‘SOEgIVICE                                              (John M. Adams)
  Rulé’H&Hﬁga'iﬂfikggwnﬁgrsﬂg3007                                                                                                                                                              keasbj382l
                                                                                      21 CV3751 67
                          Case 3:21-cv-01013 Document   1 Filed 02/09/21 Page 150 of 150
                                                 Santa Clara —                                          Civil


Allorney or Parry without Attorney:                                                                                                                               For Court Use Only
     Kevin Osborne, Esq., Bar #261367
     Erickson Kramer Osborne
     185    Howard   street
                                                                                                                                    Electronically Filed
     San Francisco,    CA     94105                                                                                                 by SUperior court 0f CA:
 re/ep/mneNo; 4 15-635-0631                                mum.- 415-599-8088                                                       County of Santa Clara,
                                                                                            Ref NaorFiIe/VO-r                       on 1/22l2021 1:12 PM
.-lI/orneyfor:   Plaintiff
                                                                                                                                    Rammed By: R. Walker
Insert     name ofCourI. (deuclicial          District   and Branch Comv:
                                                                                                                                    case #21 cv3751 67
     Santa Clara County Superior Court                                                                                              meln me: 5694760
Plainliﬂ      Siddharth Mehta
Defendant.-     Robinhood Financial LLC.                  et al,

            PROOF OF SERVICE                                       Hearing Dale:                        Time:                   DepI/Div:       Case Number:

                     Summons                                                                                                                     2    l    CV 3 75   l   67
l.    AI (he time ofsel'vice     I       was    at least    l8 years ofage and not a party Io                 this   action


2.    l    served Copies ofthe       Summons; Order Deeming Case Complex and Staying Discovery and Responsive Pleading Deadline; General
      Order Re: Covid-19; Complex Civil Guidelines


3.    a.   Paro’served:                                                       Robinhood       Securities,            LLC
      b.   Person served:                                                     Jennifer Lee, Person Authorized to Accept


4.    Address where the parry was served:                                     URS    Agents    lnc.

                                                                              7801 Folsom Blvdﬁ Suite 202
                                                                              Sacramento,      CA        95826
5.    I   servedthe party:
      a.   by personal service.           l   personally delivered the documents listed                  in   item 2 to the party or person authorized to receive
           process for the party (l) on: Thu., Jan. 2|,                2021 (2)    at: 2:   10PM

6.    The "Notice    lo the   Person Served” {on (he Summons) was complered asfollows.‘
          on behalfof: Robinhood Securities, LLC
          Under CCP 416.40 (association or partnership)

7.    Person Wlm Served Papers:                                                                                                   Recovcrable Cost Per      CCP   1033.5(a)(4)(B)

       a. John M. Adams                                                                            d.     The Feefbr Service was:


                      1500     W El Camino Avenue #510
                                     '
                                                                          9
                                                                                                   e.     I   am: (3) registered Califomia proce‘ss server
                                                                                                                                Independent CODtTaCIOI‘
                      Sacranlentog                CA 95833                                                              (I)


                                                                                                                        (“9     Reg'm’m” ”0-          -'
                                                                                                                                                               20‘4'45
                      355-SVALPR0, Fax                             (866) 900 4665
     V3113“)
     \n um an u www.ValproAttorneyServices.com
                                                                                                                        (fir)   County:                        Sacramento




8.    l declare    under penalty ofpeljury under the laws of the State 0f California that rheforegaing                                           's
                                                                                                                                                      true    am! correct.

      Date: Tim, Jan. 21, 2021


                                                                                                                                                 "‘°"“ M' "“"ms’
 Rune              W?“
           WEREﬁﬁ‘zth ﬂn'ﬁﬁ’ﬁr ‘i‘gom                                               PROOEu‘Rﬁﬁﬁé‘mE                                                                                 keoxmsazz
